       Case: 1:21-cv-00101 Document #: 1 Filed: 01/07/21 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

DAVIS STREET LAND COMPANY, LLC )
and 624 DAVIS STREET, LLC,     )
                               )
            Plaintiffs,        )
                               )                     No. 1:21-cv-101
       v.                      )
                               )
CINCINNATI INSURANCE COMPANY, )
                               )
            Defendant.         )

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant, CINCINNATI INSURANCE COMPANY

(hereinafter ”Cincinnati Insurance”), pursuant to 28 U.S.C. § 1332, 1441 and 1446, hereby

removes the civil action captioned Davis Street Land Company, LLC and 624 Davis Street, LLC

v. Cincinnati Insurance Company, case number 2020 L 13011, pending in the Circuit Court of

Cook County, Illinois (“State Court Action”), to the United States District Court for the Northern

District of Illinois. As grounds for removal, Cincinnati Insurance states as follows:

                                       Procedural History

       1.      On December 7, 2020, Davis Street filed a Complaint in the State Court Action.

       2.      The Complaint, attached hereto as Exhibit A, is the only pleading that has been

filed in the State Court Action.

       3.      On December 16, 2020, Cincinnati Insurance learned of the Complaint filed by

Davis Street via an email.

       4.      Cincinnati Insurance has not been served with the Complaint and Summons.

       5.      Thirty (30) days have not expired since Cincinnati Insurance’s first notice of the

State Court Action on December 16, 2020.
         Case: 1:21-cv-00101 Document #: 1 Filed: 01/07/21 Page 2 of 3 PageID #:2




         5.     In the State Court Action, Plaintiffs allege that Cincinnati Insurance breached a

policy of insurance by failing to pay Plaintiffs for alleged damage to two commercial buildings

located in Evanston, Illinois. See Exhibit A.

                                           The Parties

         6.     Davis Street Land Company, LLC is a corporation organized and existing under the

laws of Delaware, with its principal place of business in Newport Beach, California. Davis Street

Land Company is a citizen of Delaware and California.

         7.     624 Davis Street, LLC is a corporation organized and existing under the laws of

Delaware, with its principal place of business in Newport Beach, California. 624 Davis Street is

a citizen of Delaware and California.

         8.     Defendant Cincinnati Insurance is a corporation organized and existing under the

laws of Ohio, with its principal place of business in Fairfield, Ohio. Cincinnati Insurance is a

citizen of Ohio.

                                     Jurisdiction and Venue

         9.     This Court has subject matter jurisdiction over this dispute under 28 U.S.C. § 1332

because the dispute arises between citizens of different states and, based on the cause and nature

of the damages alleged, the amount exceeds the value of $75,000.00, exclusive of interest and

costs.

         10.    The United States District Court for the Northern District of Illinois embraces the

geographic region where the State Court Action is pending.

         11.    Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Cincinnati Insurance will give written notice to Plaintiffs and will file a copy of this Notice of

Removal with the Circuit Court of Cook County.



                                                 2
      Case: 1:21-cv-00101 Document #: 1 Filed: 01/07/21 Page 3 of 3 PageID #:3




       WHEREFORE, Defendant, CINCINNATI INSURANCE COMPANY, hereby removes

this matter from the Circuit Court of Cook County, Illinois to the United States District Court for

the Northern District of Illinois as provided by law, and this action should proceed as if it had

originally been commenced in this Court.


                                             Respectfully submitted,

                                             CINCINNATI INSURANCE COMPANY



                                             By: s/ Robert Ostojic
                                                 Attorney for Defendant




Robert Ostojic (ARDC No. 6216651)
Thomas J. Finn (ARDC No. 6189092)
LEAHY, EISENBERG & FRAENKEL, LTD.
33 West Monroe Street, Suite 1100
Chicago, Illinois 60603
Tel.: (312) 368-4554
Fax: (312) 368-4562
e: ro@lefltd.com
   tjf@lefltd.com




                                                3
